Opinion filed November 8, 2018




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00294-CR
                                     __________

                     IN RE BRANDON G. FIELDING

                         Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Relator, Brandon G. Fielding, has filed a pro se petition for writ of mandamus
in this court. He requests that we require the district clerk of Eastland County to
perform ministerial duties related to Article 11.07, section 3(c) of the Texas Code of
Criminal Procedure. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(c) (West 2015).
Relator asserts that the district clerk has failed to transmit a copy of certain
documents as required. We dismiss Relator’s petition for want of jurisdiction.
       A court of appeals has no jurisdiction to issue a writ of mandamus against a
district clerk unless necessary to enforce the jurisdiction of the court of appeals. In
re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.
proceeding). Relator has not shown that a writ of mandamus directed to the district
clerk is necessary to enforce our jurisdiction. Therefore, we do not have jurisdiction
to issue a writ of mandamus against the district clerk.
        Additionally, Relator references the clerk’s duties to transmit copies of
various documents to the Court of Criminal Appeals pursuant to Article 11.07,
section 3(c). We have no jurisdiction to grant the relief requested by Relator with
respect to a pending Article 11.07 writ. See Padieu v. Court of Appeals of Texas,
Fifth Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (indicating that the
Texas Court of Criminal Appeals has exclusive jurisdiction when an Article 11.07
application is pending). We have no authority to issue writs of mandamus in
criminal law matters pertaining to proceedings under Article 11.07. In re McAfee,
53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).
Should an applicant find it necessary to complain about the processing of an
Article 11.07 application for writ of habeas corpus, the applicant may seek
mandamus relief from the Court of Criminal Appeals. See Benson v. District Clerk,
331 S.W.3d 431 (Tex. Crim. App. 2011).
        Relator’s petition is dismissed for want of jurisdiction.


                                                                            PER CURIAM
November 8, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.;
Gray, C.J., 10th Court of Appeals1;
and Wright, S.C.J.2

Bailey, C.J., and Willson, J., not participating.

        1
         Tom Gray, Chief Justice, Court of Appeals, 10th District of Texas at Waco, sitting by assignment
to the 11th Court of Appeals.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2